Title: To Thomas Jefferson from Caesar Augustus Rodney, 19 January 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Philada. Jany. 19th. 1807.
                        
                        I had the pleasure of receiving your esteemed favor of the 19th. inst: by the mail of to day. This
                            distinguished mark of your confidence, added to those I had before experienced, excites feelings, which I cannot express,
                            nor shall I ever forget. It is the more grateful, because flowing spontaneously from yourself, unsought & unsolicited.
                            Should the commission succeed your nomination, to the important and honorable post of Attorney General of the United
                            States, I shall endeavour to perform the duties of the office, with an honest & perfect fidelity: And could I flatter
                            myself, that a disinterested devotion to the public welfare, at all times, but more especially at this crisis, accompanied
                            with the sincerest political regard & personal attachment to yourself, could compensate for any deficiency of talents or
                            knowledge on my part; I should hope that in my earnest wishes to give satisfaction to your administration & the publick
                            I should not be altogether disappointed.
                        I shall, agreeably to your desire, make the necessary arrangements for being at the seat of goverment, as
                            soon as possible after the commission arrives; leaving my family here until the spring. As I shall want to bring on a
                            number of books which I could not well do without, I shall be obliged to take a private conveyance & shall loose no
                            time, since you mention, that Executive business is pressing & my presence will be indispensably necessary at the
                            Supreme Court. I am Dear Sir 
                  Yours Most Sincerely
                        
                            Caesar A. Rodney
                     
                        
                    